Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected because claims 2 and 3 recite the limitation “a raw class mixing weighting” and “a reference” which were preceded by the same respective limitations. It is unclear if the limitation is referring to the previously disclosed raw class mixing weighting of a second raw class mixing weighting.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeck (EP 1858292).

Regarding claim 1, Roeck teaches A method for operating a hearing aid, the method comprising: acquiring a sound signal (Roeck figure 1 and ¶0044, “microphone”); classifying the acquired sound signal with respect to predefined sound classes (Roeck figure 1 and ¶0046 “input audio S1 are fed to a classifier unit 4…compared to N predetermined acoustic environments”), wherein a raw class mixing weighting is determined, in which the sound signal is weighted with respect to the sound classes (Roeck figure 1 and  ¶0048, “similarity factors p1…pN” and ¶0056); processing the sound signal with at least one actuator (Roeck figure 1, processor 3, loudspeaker 5), wherein the actuator processes the sound signal based on an actual actuator parameterization (Roeck figure 1 and ¶0054, “activity parameter set a1”), wherein each sound class comprises a sound class actuator parameterization for each actuator (Roeck ¶0052, “respective class weight factor P1…PN”), and the actual actuator parameterization for each actuator is generated by mixing the sound class actuator parameterization of the sound classes based on the raw class mixing weighting (Roeck figure 1 P1-N- is summed with B1/1-B1/N, wherein P1-N is based on p1-pN); outputting the processed sound signal to be perceived by the user of the hearing aid (Roeck figure 1, wherein the method further comprises: receiving an adjustment demand for a sound property of a user of the hearing aid (Roeck ¶0050, “base parameter sets are predetermined…obtained during a fitting procedure and/or may be at least partly pre-defined in the hearing device 1”) modifying the raw class mixing weighting into an adjusted class mixing weighting based on the adjustment demand (Roeck ¶0058, p1=40%, p2=60%, 0.4 x B1/1 + 0.6 x B1/2, which is processed in processing unit 8), such that the sound signal is processed with the adjusted class mixing weighting (Roeck figure 1, output of speaker 5 is based on transfer function G and sub-function g1).

Regarding claim 2, Roeck teaches wherein the adjustment demand and/or the adjusted class mixing weighting is stored with respect to the raw class mixing weighting as reference (Roeck ¶0056-0058); wherein, when a raw class mixing weighting used as a reference is determined during classification of the sound signal (Roeck ¶0056, p1=99% and p2=1%), the sound signal is processed with the adjusted class mixing weighting stored with respect to the reference (Roeck ¶0056, p1=99% and p2=1%).

Regarding claim 3, Roeck teaches wherein, when a raw class mixing weighting is determined during classification of the sound signal (Roeck ¶0048, “classification may be accomplished…set of features analyzed…derive said class similarity factors p1…pN”), which differs from a reference only by at least a threshold (Roeck ¶0056, p1=99%, p2=1%), the adjusted class mixing weighting stored with respect to the reference is used for processing the sound signal (Roeck figure 1, a1 is based on the products of Base parameter B and P).


Regarding claim 4, Roeck teaches wherein the raw class mixing weighting comprises a weighting factor for each sound class (Roeck ¶0048) and the actual actuator parameterization for an actuator is determined by applying the weighting factors (Roeck ¶0048, signal a1 is based on p1…pN).

Regarding claim 5, Roeck teaches wherein the adjustment demand for a sound property is a demand for increasing or decreasing the sound property (Roeck ¶0061, “indicate amplification in dependence of incoming signal power”).

Regarding claim 6, Roeck teaches wherein the sound property is associated with a sound class, such that a demand for increasing the sound property results in a higher weighting of the sound class (Roeck ¶0058, 0.4 x B1/1 + 0.6 x B1/2, the 60% weighting would yield higher amplification due to the multiplication); and/or wherein the sound property is associated with a sound class, such that a demand for increasing the sound property results in a lower weighting of the sound class.

Regarding claim 7, Roeck teaches wherein the at least one actuator is selected from: a gain actuator (Roeck figure 1, processor 2, and ¶0061 “g1: gain model”), a directionality actuator, a sound cleaning actuator.

Regarding claim 8, Roeck teaches wherein the sound classes are selected from: speech in noise (Roeck ¶0049), comfort in noise, calm situation, music.

Regarding claim 9, Roeck teaches wherein the sound property is selected from at least one of: intelligibility, comfort, naturalness, clarity, loudness (Roeck ¶0061, “indicate amplification in dependence of incoming signal power”), signal compression.

Regarding claim 10, Roeck teaches wherein the sound class actuator parameterization for a sound class is fixed with respect to user modifications (Roeck ¶0047, “predetermined acoustic environment of classes”).

Regarding claim 11, Roeck teaches wherein an actuator (Roeck figure 1, processor 3) is associated with the sound property of the adjustment demand (Roeck figure 1, B1/1-B1/N), and the method further comprises: directly adjusting the actuator parameterization for the actuator based on the adjustment demand (Roeck figure 1, signal a1 is based on B1/1-B1/N), such that the sound signal is processed with the adjusted class mixing weighting and the modified actuator parameterization (Roeck figure 1, output S2 is based on a1 and P1-N).

Regarding claim 12, Roeck teaches wherein a sound class is associated with an actuator (Roeck figure 1, processor 3); wherein the actuator parameterization of the actuator is directly adjusted, when a weighting of the sound class in the adjusted class mixing weighting is higher than a threshold (Roeck ¶0056-0058, when p1,p2 changes, the product of B x P will change).

Regarding claim 14, Roeck teaches A non-transitory computer-readable medium storing a computer program that, when executed, direct a processor to: acquire a sound signal (Roeck figure 1 and ¶0044, “microphone”); classify the acquired sound signal with respect to predefined sound classes (Roeck figure 1 and ¶0046 “input audio S1 are fed to a classifier unit 4…compared to N predetermined acoustic environments”), wherein a raw class mixing weighting is determined, in which the sound signal is weighted with respect to the sound classes (Roeck figure 1 and  ¶0048, “similarity factors p1…pN” and ¶0056); process the sound signal with at least one actuator (Roeck figure 1, processor 3, loudspeaker 5), wherein the actuator processes the sound signal based on an actual actuator parameterization (Roeck figure 1 and ¶0054, “activity parameter set a1”), wherein each sound class comprises a sound class actuator parameterization for each actuator (Roeck ¶0052, “respective class weight factor P1…PN”), and the actual actuator parameterization for each actuator is generated by mixing the sound class actuator parameterization of the sound classes based on the raw class mixing weighting (Roeck figure 1 P1-N- is summed with B1/1-B1/N, wherein P1-N is based on p1-pN); output the processed sound signal to be perceived by the user of the hearing aid (Roeck figure 1, loudspeaker 5 and ¶0021 “hearing-aid devices”); receive an adjustment demand for a sound property of a user of the hearing aid (Roeck ¶0050, “base parameter sets are predetermined…obtained during a fitting procedure and/or may be at least partly pre-defined in the hearing device 1”); modify the raw class mixing weighting into an adjusted class mixing weighting based on the adjustment demand (Roeck ¶0058, p1=40%, p2=60%, 0.4 x B1/1 + 0.6 x B1/2, which is processed in processing unit 8), such that the sound signal is processed with the adjusted class mixing weighting (Roeck figure 1, output of speaker 5 is based on transfer function G and sub-function g1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeck (EP 1858292) in view of Alves (US 2014/0105412).

Regarding claim 15, Roeck teaches A hearing aid, comprising: a classifier for classifying an acquired sound signal (Roeck figure 1 and ¶0044, “microphone”) with respect to predefined sound classes (Roeck figure 1 and ¶0046 “input audio S1 are fed to a classifier unit 4…compared to N predetermined acoustic environments”), wherein a raw class mixing weighting is determined, in which the sound signal is weighted with respect to the sound classes (Roeck figure 1 and  ¶0048, “similarity factors p1…pN” and ¶0056); a sound processor for processing the sound signal with at least one actuator (Roeck figure 1, processor 3, loudspeaker 5), wherein the actuator processes the sound signal based on an actual actuator parameterization (Roeck figure 1 and ¶0054, “activity parameter set a1”), wherein each sound class comprises a sound class actuator parameterization for each actuator (Roeck ¶0052, “respective class weight factor P1…PN”), and the actual actuator parameterization for each actuator is generated by mixing the sound class actuator parameterization of the sound classes based on the raw class mixing weighting (Roeck figure 1 P1-N- is summed with B1/1-B1/N, wherein P1-N is based on p1-pN); a modulator for outputting the processed sound signal to be perceived by a user of the hearing aid (Roeck figure 1, loudspeaker 5 and ¶0021 “hearing-aid devices”); a sound property adjuster for generating an adjustment demand for a sound property (Roeck ¶0050, “base parameter sets are predetermined…obtained during a fitting procedure and/or may be at least partly pre-defined in the hearing device 1”); wherein the hearing aid is adapted for modifying the raw class mixing weighting into an adjusted class mixing weighting based on the adjustment demand (Roeck ¶0058, p1=40%, p2=60%, 0.4 x B1/1 + 0.6 x B1/2, which is processed in processing unit 8), such that the sound signal is processed with the adjusted class mixing weighting (Roeck figure 1, output of speaker 5 is based on transfer function G and sub-function g1), however does not explicitly teach the sound property is adjusted when operated by the user of the hearing aid.

Alves teaches the sound property is adjusted when operated by the user of a hearing device (Alves figures 14C-D, user can adjust the sound properties of different sound and frequencies).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Alves to improve the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652